Exhibit 10.1 Execution Version SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT among NEWPARK RESOURCES, INC., as Borrower, THE SUBSIDIARY GUARANTORS, JPMORGAN CHASE BANK, N.A., as Administrative Agent and THE LENDERS PARTY HERETO, Dated as of February 13, 2014 Second Amendment to Second Amended and Restated Credit Agreement This Second Amendment to Second Amended and Restated Credit Agreement (this “ Second Amendment ”) dated as of February 13, 2014, is among Newpark Resources , Inc. , a Delaware corporation, (the “ Borrower ”), each of the undersigned Subsidiary Guarantors, each of the undersigned Lenders party to the Credit Agreement referred to below, and JPMorgan Chase Bank, N.A. , as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “ Administrative Agent ”). R E C I T A L S A.The Borrower, the Administrative Agent, the Lenders and the other Agents party thereto are parties to that certain Second Amended and Restated Credit Agreement dated as of November 22, 2011 (the “ Credit Agreement ”), pursuant to which the Lenders have made certain credit and other financial accommodations available to and on behalf of the Borrower and its Subsidiaries. B. The Borrower has requested, and the Administrative Agent and the Majority Lenders have agreed, to amend certain provisions of the Credit Agreement. C. Now, therefore, to induce the Administrative Agent and the Majority Lenders to enter into this Second Amendment and in consideration of the premises and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Defined Terms . Each capitalized term used herein (including, without limitation, in the recitals hereof) but not otherwise defined herein has the meaning given such term in the Credit Agreement, as amended by this Second Amendment. Unless otherwise indicated, all section references in this Second Amendment refer to sections of the Credit Agreement. 2. Amendments to Credit Agreement . (a)
